Title: Proposed Treaty of Commerce with France, [26 November 1791]
From: Jefferson, Thomas
To: 



[26 Nov. 1791]

The citizens of the U.S. and of France and of their dominions, their vessels, productions and manufactures, as well those raised by their industry from the sea, as from the soil shall be received and treated, each in all the dominions of the other, as if they were the native citizens, or the home built vessels, or the productions, or manufactures of the other.
Saving that the duties payable on the productions or manufactures of either country or it’s dominions, imported into the other or it’s  dominions, may remain as at present, where they do not exceedper cent on the value of the article at the port of ex-im-portation; in which case of excess they are hereby, ipso facto, reduced to that measure: and where they shall be hereafter reduced by either party, on any article, in favor of any other nation, they shall stand ipso facto reduced on the same article, in favor of the other party, yeilding the like equivalent only where the reduction has been for an equivalent. And that this beneficial restraint of duties on the industry of either may not be defeated by premiums on that of the other, it is agreed that every premium for any production or manufacture of either country shall be extended on the same condition by the party giving it, to the like production or manufacture of the other.
Saving also as to the persons of their citizens mutually, that they shall continue under those incapacities of office and suffrage, each with the other, which the Constitutions or laws of France, or of the U.S. or any of them, or of any of their dominions, have or shall establish against foreigners of all nations without exception.
